Citation Nr: 0626260	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  99-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran had periods of active duty for training from 
January 1982 to July 1982, and in September 1984.  

This appeal arises from a December 1998 rating action that 
awarded the veteran a total disability rating based on 
individual unemployability (TDIU), effective from May 1997.  
The veteran expressed her disagreement with the effective 
date of that award in January 1999, and after a statement of 
the case was issued, she perfected her appeal in June 1999.  

A hearing at which the veteran testified was conducted at a 
Department of Veterans Affairs (VA) regional office (RO) in 
September 1999, and, in an October 1999 rating action, the 
effective date for her award of TDIU benefits was adjusted to 
August 1995.  The veteran continued to disagree with the 
effective date for the award of this benefit, and in November 
2000, she appeared at a hearing conducted in Washington, DC. 
before a Veterans Law Judge (VLJ) who was designated by the 
Chairman of the Board to conduct the hearing and decide the 
issue on appeal.  See 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.  

In January 2001, the case was remanded by the Board of 
Veterans' Appeals (Board) to the RO for additional 
development.  The case was again before the Board in December 
2002, at which time the requested relief was denied.  The 
claimant appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion, the 
Board's decision was vacated and returned for further action 
consistent with the joint motion.  In April 2004, the Board 
again remanded this matter to the RO for further action.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in the march and June 2005 supplemental SOCs 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

That VLJ who conducted the November 2000 hearing is no longer 
employed by the Board.  The veteran was advised that she had 
the right to another hearing and was afforded another hearing 
before the undersigned Acting VLJ in May 2006.  A transcript 
of that hearing is also of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In December 1988, the veteran submitted an informal 
application for TDIU benefits, at which time the veteran was 
not service connected for any disabilities.

3.  In 1997, service connected disability compensation was 
first established for a single disease entity considered 10 
percent disabling, effective from 1988.

4.  In 1998, the veteran's single service connected disease 
entity was re-characterized as two disabilities, each 
considered 30 percent disability, effective from 1984.

5.  In December 1998, the veteran was awarded service 
connection for a third disability, which was assigned a 30 
percent rating effective from August 1995.

6.  In December 1998, the veteran was awarded TDIU benefits, 
effective from August 1995.

7.  The later date as between the date of claim for TDIU 
benefits and the date entitlement to that benefit arose is 
August 1995.


CONCLUSION OF LAW

The criteria for an award of an effective date earlier than 
in August 1995 for a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. § 5110 
(West. 2002); 38 C.F.R. §§ 3.400, 4.16 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

Through a September 2002 and May 2004 notice letters, the RO 
notified the veteran and representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support her claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2002 and May 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran of the evidence required 
to prove her claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and readjudicated after notice was 
provided (see e.g. March 2005 and June 2005 SSOCs).  As 
indicated above, the Pelegrini's content of notice 
requirements clearly have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
rating action on appeal.  However, the Board finds that any 
lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

After the notice letter, rating decision, SOC, and SSOC the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any additional medical treatment providers 
from whom she wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d 534; cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (those five 
elements include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  The factors for determination of effective 
dates have been provided to the veteran in the aforementioned 
notice letters as well as the SOC and SSOCs.  Moreover, as 
the Board's decision herein denies the appellant's claim 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claims 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA 
treatment records.  The veteran has been afforded multiple VA 
examinations in connection with her service connected 
disorders; the reports of which are associated with the 
claims file.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that needs to be obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Analysis

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

The type of claim that is at issue here, a TDIU rating claim, 
is regarded as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

Since establishing the effective date for an award of TDIU 
benefits turns on when it is factually ascertainable 
entitlement to that benefit was shown, it is also necessary 
to set forth the criteria considered for awarding those 
benefits.  In this regard, a total disability rating for 
compensation purposes based on individual unemployability may 
be assigned where the combined schedular rating for the 
veteran's service-connected disabilities is less than 100 
percent when it is found that such disorders are sufficient 
to render the veteran unemployable without regard to either 
his/her advancing age or the presence of any non-service-
connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341.

Under 38 C.F.R. § 4.16(a), specific schedular standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service- 
connected disabilities.  Those criteria are as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided [t]hat, if there 
is only one such disability, this 
disability shall be ratable at 60 percent 
or more, and that, if there are two or 
more disabilities, there shall be at 
least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more. . 
. .  It is provided further that the 
existence or degree of non-service- 
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service- 
connected disabilities render the veteran 
unemployable.  

38 U.S.C.A. § 4.16(a).

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service- connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

As explained in the January 2001 Remand, the veteran had not 
established service connection for any disability prior to 
1997.  In an April 1997 decision by the Board (reconsidering 
prior decisions in 1986 and 1992), service connection was 
granted for Frey's syndrome as a residual of right 
parotidectomy, and trigeminal neuralgia, (also known as 
atypical facial pain), as a residual of a right 
parotidectomy.  This decision was put into effect by a July 
1997 rating action, at which time the RO characterized the 
veteran's impairment as a single disease entity, for which a 
10 percent disability evaluation was assigned.  This rating 
was made effective from July 1988.  In a subsequent rating 
action, however, dated in December 1998, the RO assigned 
separate evaluations for Frey's syndrome and neuralgia.  
These were each rated 30 percent disabling, effective from 
July 1984.  In addition, by that same December 1998 rating 
action, the veteran was granted service connection for mood 
disorder with depressive episodes, (depression) which was 
determined to be proximately due to her neuralgia.  This 
disability (depression) was assigned a 30 percent disability 
evaluation, which was eventually made effective from August 
1995. 

The veteran submitted a formal application for TDIU benefits, 
(VA Form 21-8940), which was received in October 1997, and by 
a December 1998 rating action, these benefits were granted 
effective in May 1997.  In an October 1999 rating action, the 
benefit was made effective from August 1995, and it is the 
veteran's dissatisfaction with this effective date for the 
award of TDIU benefits that the present decision addresses.

The record has been construed as showing that an informal 
claim for TDIU benefits had been submitted by the veteran in 
December 1988.  Although at the time she was not service 
connected for any disability and would not be for 
approximately another 9 years, after reasonably raising the 
claim, the veteran was entitled to an adjudication of it.  
The Board has considered the December 1998 rating action that 
eventually addressed this issue as the adjudication of that 
1988 claim.  Thus, with service connection in effect for two 
disabilities from 1984 to 1995, and a TDIU claim considered 
pending from 1988, the Board, in its 2001 Remand, attempted 
to ensure that all the relevant records addressing the 
veteran's employability status from the 1980's were 
associated with the claims file.  This development occurred 
during the time since the Board's Remand.

As indicated above, an award of TDIU benefits is based on 
impairment caused by service connected disabilities.  There 
were two disabilities for which service connection was in 
effect between 1984 and August 1995, when TDIU benefits were 
granted.  These were Frey's syndrome and neuralgia, each of 
which were evaluated as 30 percent disabling for a combined 
evaluation of 50 percent.  Clearly, therefore, the veteran 
did not meet the schedular criteria for an award of TDIU 
benefits prior to August 1995.

As to other evidence addressing the veteran's employability, 
she apparently has not worked since September 1987, as 
indicated by records from the Social Security Administration 
(SSA), and in April 1990, she was determined to be disabled 
for Social Security Administration purposes.  The medical 
basis for this conclusion, however, was the impairment caused 
by the veteran's Frey's Syndrome, atypical facial neuralgia 
and dysthymic disorder.  Thus, it was not just the veteran's 
two service connected disabilities at the time, (Frey's 
Syndrome and neuralgia), that were considered to have 
rendered her unable to work.  A similar conclusion was 
provided in a May 1998 statement from a private physician, 
(G.A., M.D.), that it was the veterans Frey's syndrome, 
neuralgia and depression which had rendered her totally and 
permanently disabled.

It was following receipt of this last statement by Dr. G.A., 
that the veteran was granted service connection for her 
psychiatric disability, which as mentioned above, occurred by 
way of a December 1998 rating action which assigned a 
separate 30 percent disability evaluation for that 
impairment, effective from August 1995.  Thus, it was as of 
August 1995, that the veteran's combined service connected 
disability rating became 70 percent, and she first met the 
schedular criteria for TDIU benefits.  Likewise, it was as of 
that date that service connection had been established for 
those disabilities which were considered to have rendered her 
unemployable, (Frey's syndrome, neuralgia and her psychiatric 
disability).  It was as of that date, therefore, that the RO 
made TDIU benefits effective.

Under the foregoing circumstances, the Board must conclude 
that it was not until August 1995, when service connection 
had been established for the veteran's psychiatric 
disability, that entitlement arose to increased TDIU 
compensation benefits.  Since the determination of the 
effective date for this increased compensation is the later 
of the date of claim (December 1988), and the date 
entitlement arose (August 1995), it must be concluded that 
the appropriate effective date for the award of TDIU benefits 
in this case is in August 1995.  That is the effective date 
for this benefit assigned by the RO, and in view of that, the 
veteran's appeal is denied.

The Board also notes that the veteran has been unemployed 
since her separation from service.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  

In this regard, the Board would observe that the United 
States Court of Veterans Appeals (Court) has specifically 
indicated that "[t]here is no statutory or regulatory 
authority for the determinative application of SSA 
regulations to the adjudication of VA claims."  Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

It bears emphasis that the April 1990 SSA award determined 
that, while the veteran in this case was determined to be 
disabled for SSA purposes, she could, nevertheless, perform a 
"narrow range of sedentary work. . . . "  The Board 
additionally emphasizes that difficulty in obtaining or 
retaining employment is not the standard for TDIU for VA 
purposes; rather, it must be shown that the veteran's 
service-connected disabilities preclude all forms of 
substantially gainful employment, consistent with her 
educational and vocational history.  According to her 
application for VA benefits filed in April 1988, the veteran 
has four years of college; according to her application filed 
in 1984, she had five years of college.  The 1990 SSA award 
determination noted that the veteran had only a high school 
education but, nevertheless, that she also had skilled work 
experience as a personnel supervisor, counselor and dental 
assistant, which are occupations not inconsistent with 
essentially sedentary employment.  Based upon the foregoing, 
the Board finds that, for VA purposes, the preponderance of 
the evidence demonstrates that the veteran was able to work 
despite her service-connected disabilities prior to 1995, 
albeit that such work would be of a sedentary nature.  

In reaching this decision, the Board notes that there are two 
documents from the Social Security Administration, one dated 
in March 1996 and one from August 1996, which sets forth that 
agency's determination that the veteran's disability for 
purposes of SSA benefits continued.  In listing the medical 
diagnoses supporting that conclusion, only Frey's syndrome 
and chronic facial pain were identified.  On the one hand, 
this suggests that the veteran's psychiatric impairment no 
longer played any role in rendering the veteran unemployable.  
However, such a reading is rather far-fetched considering 
that those documents represent a continuation (rather than an 
original determination) of the 1990 initial determination and 
that earlier determination clearly relied in part upon the 
veteran's mental illness.  No mental examination was 
component of the 1996 determinations.  Nevertheless, 
associated SSA medical evidence from October 1995 includes a 
neurological examination, which, while acknowledging 
incomplete access to all pertinent medical records, makes 
reference to mental health consultations and recognizes that 
"usual management for these patients include low dose 
antidepressants. . . ."  Furthermore, a mental health 
component had a continuing role in rendering the veteran 
unemployable as indicated by Dr. G.A. in 1998.  Accordingly, 
the Board does not find these SSA administrative documents 
dated in 1996 to persuasively demonstrate total disability 
for VA purposes due exclusively to the disabilities for which 
service connection had been established prior to 1995. 

However, the veteran may be entitled to TDIU based on 
extraschedular considerations.  38 C.F.R. § 4.16(b).  The 
question to be addressed is whether there are unusual 
circumstances, peculiar to this veteran, which prevent her 
from having the usual amount of success to be expected in 
overcoming the handicap of her disabilities.  After a review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's TDIU 
claim prior to 1995.  While the veteran contended that she 
was unable to work due her service-connected disabilities 
prior to 1995, the Board observes that she also reported 
attending some college during this period, which suggests 
that her service connected disabilities alone would not 
preclude all forms of substantial employment.  While the 
evidence clearly shows that the pre 1995 service- connected 
disabilities result in occupational impairment, the evidence 
of record includes an SSA determination dated in April 1990, 
which indicates that the veteran was capable of performing 
sedentary employment.  In consideration of her education and 
work experience detailed above, the Board must conclude that 
the criteria for invoking the procedures of 38 C.F.R. 
4.16(b), for assignment of a total disability rating due to 
individual unemployability on an extra-schedular basis, are 
not met.


ORDER

Entitlement to an effective date earlier than in August 1995 
for a total disability rating based on individual 
unemployability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


